DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 13, 2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 recites the limitation "the movement section" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 4, 7 and 8 are rejected for dependence on claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwahara et al. (US 9,951,866).
Kuwahara discloses and shows a shift device configured to be mounted on a vehicle, the shift device comprising: 
a shift switching member that includes a plurality of valley parts corresponding to a shift position; 
a positioning member that is provided to establish the shift position in a state of being fitted into any one of the plurality of valley parts of the shift switching member; 
a motor including a rotor and a stator and driving the shift switching member; 
a speed reduction mechanism section that rotates the shift switching member in a state in which a rotation speed transmitted from the motor is reduced; 
a rotor rotational angle sensor that detects a rotational angle of the rotor; and 
an output shaft rotational angle sensor that detects a rotational angle of the shift switching member (see Figs. 1-2 for piece parts), wherein 
a width of a backlash included in the speed reduction mechanism section is detected based on an output value of the output shaft rotational angle sensor and an output value of the rotor rotational angle sensor while moving the positioning member so as to continuously pass through the plurality of the valley parts (see Abstract), and 
the rotational angle of the rotor corresponding to a center of the backlash is calculated based on the detected width of the backlash, and the rotational angle of the motor corresponding to the center of the backlash is acquired based on association between the calculated rotational angle of the rotor corresponding to the center of the backlash and the output value of the output shaft rotational angle sensor corresponding to a valley bottom of the valley part (para. 0068).
Regarding claim 2, the width of the backlash included in the speed reduction mechanism section is detected based on the output value of the output shaft rotational angle sensor and the output value of the rotor rotational angle sensor in a movement section until the positioning member moves from the valley bottom of the valley part to a top portion of a peak part of the shift switching member (col. 15:53 – col. 16:13).
Regarding claim 3, the width of the backlash is detected based on the output value of the output shaft rotational angle sensor and the output value of the rotor rotational angle sensor in the movement section when the motor is rotated in a first direction and when the motor is rotated in a second direction opposite to the first direction (col. 10:64 – col. 11:2).
Regarding claim 5, an end portion side valley part disposed at a most end portion side of the plurality of valley parts included in the shift switching member is provided with a wall portion that suppresses the positioning member from moving beyond the end portion side valley part, and the positioning member is moved so as to continuously pass through the plurality of valley parts so as not to collide with the wall portion.
Regarding claim 6, the speed reduction mechanism section includes a driving-side member provided on a side of the motor that drives the shift switching member and a driven-side member provided on a side of the shift switching member and is rotated with a rotation of the driving-side member (see Fig. 4), a predetermined amount of a backlash is provided between the driving-side member and the driven-side member in advance (see Fig. 8), and a width of the predetermined amount of the backlash provided between the driving-side member and the driven-side member is detected by moving the positioning member so as to continuously pass through the plurality of valley parts (col. 13:54 – col. 14:24).
Allowable Subject Matter
Claims 4, 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658